The opinion of the Court was drawn up by
Appleton, C. J.
The defendant town had no legal authority to assess taxes or raise money to pay the commutation of one, who had, been drafted.in pursuance of the Act of Congress of March 3, 1863, c. 75. The government of the United States were in need of soldiers, and the primary object of the Act was to obtain men rather than money.
The vote of the town, so far as it relates to raising money for the purpose of paying the commutation of those drafted, *611was not valid at the time of its enactment, nor has it since been ratified by the Act approved Feb. 20, 1864, e. 226.
The vote of the town embraced the raising of money for purposes made legal by subsequent ratification, as well as for those not embraced within the provisions of the Act referred to. But an Act of the Legislature may be constitutional and valid in part and in part otherwise. That which is unconstitutional will be adjudged void and the rest sustained. Fisher v. McGirr, 1 Gray, 1. So the votes of a town, so far as they are within the Act of 1864, c. 226, will be sustained and no further; — when the void is separable from that which by subsequent legislation is made valid — as in the present case, no difficulty can arise in affirming what is in accordance with the statute, and rejecting what is against law. Defendants defaulted.
Cutting, Davis, Kent, Walton and Danfobth, JJ.;, concurred.